Citation Nr: 0824800	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.  

This matter comes before the Board of Veteran' Appeals 
(Board) from a February 2005 rating decision issued by the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

At the outset, the Board notes that every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); see also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to 
rebut the presumption of soundness, the evidence must clearly 
and unmistakably show not only that the disorder at issue 
pre-existed entry into service, but that the disorder did not 
undergo aggravation in or as a result of service).

On his July 1955 report of medical history, the veteran 
stated that he had had mastoid surgery as a child.  The 
report of medical history did not indicate any hearing 
problems associated with this surgery or otherwise and the 
examiner made no annotations on the report.  

The veteran served aboard the USS Forrestal where he lived 
below the ship deck.  He reported working on deck while 
flight operations were ongoing having his hearing worsen 
after leaving the ship.  On his Separation Examination the 
veteran received only a whisper-test that showed his hearing 
to be normal.  No pure tone audiological testing was 
performed, however, as is required to determine disability 
for impaired hearing.  38 C.F.R. § 3.385.  


In an April 2002 VA treatment record, the veteran reported a 
worsening hearing problem that had begun during service.  In 
an June 2002 VA treatment record, the veteran again reported 
suffering a decline in his hearing since service.  The 
examiner noted his history of noise exposure during service 
and scheduled the veteran to receive hearing aids.  

Despite recent treatment records indicating that the veteran 
suffers from hearing loss, the RO has not afforded the 
veteran a VA examination, with an opinion as to the etiology 
of his claimed disorder.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Based on a careful review of the record, the Board finds a VA 
examination is necessary to determine the etiology of his 
claimed bilateral hearing loss.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992) (VA has a heightened duty to assist the 
veteran when records are missing and presumed to have been 
destroyed).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A (West 2002 & Supp. 2007), 
the need for additional evidence 
regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed hearing 
loss.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies, to 
include pure tone threshold testing and 
the Maryland CNC speech audiometric test, 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current bilateral 
hearing disability that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is due to noise 
exposure during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should answer the following 
questions with respect to any bilateral 
hearing loss:  

3.  After completion of all indicated 
development, the veteran's claim of 
service connection for a bilateral 
hearing loss should be readjudicated in 
light of all the evidence of record.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

